 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     JOSE LUIS BUENROSTRO,                      Case Nos. CV 18-10298-JFW (JEM)
12
                         Petitioner,                       CR 95-00504-WBS-AC-1 (E.D. Cal.)
13
                  v.
14                                              ORDER ACCEPTING FINDINGS AND
     F. MARTINEZ, Warden,                       RECOMMENDATIONS OF UNITED
15                                              STATES MAGISTRATE JUDGE
                         Respondent.
16
17         Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18   records on file, and the Report and Recommendation of the United States Magistrate
19   Judge. Petitioner has filed Objections, and the Court has engaged in a de novo review of
20   those portions of the Report and Recommendation to which Petitioner has objected. The
21   Court accepts the findings and recommendations of the Magistrate Judge.
22         IT IS ORDERED that: (1) Respondent's Motion to Dismiss the Petition is granted;
23   and (2) Judgment shall be entered dismissing the action without prejudice.
24
25   DATED:        ~T5 ~l                                  G~~j'2~~~
                                                           JOHN F. WALTER
26                                                  U NITE STATES DISTRICT JUDGE
27
28
